USCA4 Appeal: 22-6417      Doc: 21         Filed: 12/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6417


        CHARLES KENZELL CARTER,

                            Plaintiff - Appellant,

                     v.

        CORRECTIONAL OFFICER C. COLE; CORRECTIONAL OFFICER C.
        POWERS; CORRECTIONAL OFFICER M. RUTLEDGE; UNIT MANAGER
        JONATHAN CARICO; SERGEANT COLEMAN DOE; SGT. C. CAUDILL;
        LIEUTENANT BAILEY; NURSE DAVINSON, RN; WARDEN DAVID ZOOK;
        ASSISTANT WARDEN ANDERSON,

                            Defendants - Appellees.


        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Thomas T. Cullen, District Judge. (7:20-cv-00409-TTC-RSB)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Charles Kenzell Carter, Appellant Pro Se. Rosalie Fessier, Brittany Elizabeth Shipley,
        TIMBERLAKE SMITH, Staunton, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6417         Doc: 21      Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Charles Kenzell Carter, a Virginia prisoner, appeals the district court’s order

        granting summary judgment to Defendants on his Eighth Amendment claims. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        order. Carter v. Corr. Officer Cole, No. 7:20-cv-00409-TTC-RSB (W.D. Va. Mar. 14,

        2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2